Citation Nr: 18100221
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-20 556
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to increased disability ratings for the service-connected coronary artery disease is remanded for additional development.
The Veteran served on active duty from February 1967 to July 1970.  
In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in April 2016.
The evidence suggests there are outstanding VA treatment records that may be relevant to the Veterans claim.  Per the May 2016 VA examination, the examiner referenced that the Veteran had been seen on September 8, 2015 at the St. Cloud VA Medical Center (VAMC) due to history of CAD.  He also referenced an August 31, 2015 EKG and chest x-ray.  However, upon review, the referenced August 2015 EKG and chest x-ray and the September 2015 treatment record are not associated with the medical records in the file from that facility.  The Board notes that the only treatment records from the St. Cloud VAMC that fall within the above-referenced treatment period pertain to May 2015 to November 2015 mental health treatment and an annual physical examination. As such, the outstanding treatment records should be obtained upon remand.
 
The matter is REMANDED for the following action:
1. Obtain and associate outstanding VA treatment records with the claims file, to include the August 2015 EKG and chest x-ray and the September 2015 treatment the Veteran received from the St. Cloud VAMC.  Updated VA treatment records dating since May 2016 should also be obtained.  If any requested records are unavailable, the Veteran and his representative should be notified of such.
2. After the above and any additional development deemed necessary has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Medina, Associate Counsel

